Exhibit 10.7

PARTNERSHIP AGREEMENT
OF CAROLINA COCA-COLA BOTTLING PARTNERSHIP

THIS PARTNERSHIP AGREEMENT made and entered into as of the 2nd day of July,
1993, between Carolina Coca-Cola Bottling Investments, Inc., a Delaware
corporation (“KO Sub”), Coca-Cola Ventures, Inc., a Delaware corporation
(“Ventures”), Coca-Cola Bottling Co. Affiliated, Inc., a Delaware corporation
(“Affiliated”), Fayetteville Coca-Cola Bottling Company, a North Carolina
corporation (“Fayetteville”), and Palmetto Bottling Company, a South Carolina
corporation (“Palmetto”), for the formation of Carolina Coca-Cola Bottling
Partnership, a general partnership to be formed under the Uniform Partnership
Act of the State of Delaware (the “Partnership”).

W I T N E S S E T H:

WHEREAS, KO Sub is a wholly owned subsidiary of The Coca-Cola Company, a
Delaware corporation (“KO”);

WHEREAS, Ventures, Affiliated, Fayetteville and Palmetto are indirect, wholly
owned subsidiaries of Coca-Cola Bottling Co. Consolidated (“CCBCC”), a Delaware
corporation;

WHEREAS, KO owns certain bottling territories located in Virginia, North
Carolina and South Carolina through its wholly owned subsidiary, Carolina
Coca-Cola Holding Company (“Carolina Holding”);

WHEREAS, CCBCC operates certain bottling territories located in North Carolina,
South Carolina and Georgia owned by it directly or through its wholly owned
subsidiary, Sunbelt Coca-Cola Bottling Company, Inc. (“Sunbelt”);

WHEREAS, KO Sub, Affiliated, Fayetteville and Palmetto desire to form a general
partnership under the laws of the State of Delaware to engage in the Business
(as hereinafter defined) and to engage in such other activities as may be
determined from time to time by the parties in accordance with the terms of this
Agreement;

WHEREAS, immediately following the formation of the Partnership, Affiliated and
Fayetteville will transfer their entire Interest in the Partnership to Ventures,
which (by its execution of this Agreement) assumes all of the rights and
obligations of Affiliated and Fayetteville under this Agreement;

WHEREAS, Ventures and Palmetto (collectively referred to as “CCBCC Sub”) and KO
Sub will thereafter continue as general partners of the Partnership;


 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
obligations and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

Section 1.      Definitions.

1.1.     Defined Terms. As utilized in this Agreement, the capitalized terms
shall have the meanings set forth in the DAA Agreement. “DAA Agreement” shall
mean the Definition and Adjustment Agreement of even date herewith among the
Partnership, KO, CCBCC, KO Sub, Ventures, Sunbelt, Coastal, Eastern, Carolina
Holding and certain other Affiliates of KO and CCBCC, which provides (among
other things) for the adjustment of (i) the initial capital contributions to the
Partnership described in Section 7.1 and (ii) the purchase price paid by the
Partnership and CCBC Wilmington under the Affiliated Purchase Agreement, the
Coastal Purchase Agreement, the Fayetteville Purchase Agreement, the Goldsboro
Purchase Agreement, the Palmetto Purchase Agreement and the Wilmington Purchase
Agreement.

1.2      Other Terms. The following terms shall have the meanings set forth in
the Section of this Agreement indicated below:

   

Defined Term

 

Section

 

 

 

 

 

Appraised Value

 

18.3

 

Buy-Sell Notice

 

17.2(a)

 

Capital Account

 

  7.3

 

CCBCC Portion

 

20.3(a)

 

Deadlock

 

17.1

 

Defaulting Partner

 

18.1

 

Disclosing Party

 

22.4

 

Dissolution Banker

 

20.3(b)

 

Dissolving Event

 

20.2

 

E&Y

 

13.3

 

Initial Term

 

  5.1

 

Initiating Partner

 

17.2(a)

 

KO Portion

 

20.3(a)

 

Net Loss

 

  9.1

 

Net Profit

 

  9.1

 

Non-Defaulting Partner

 

18.2

 

Notice of Partners Deadlock

 

17.1

 

Notice of Final Deadlock

 

17.1

 

Option Exercise Notice

 

18.2

 

Proposed Value

 

17.2(a)

 

PW

 

18.3

 

Receiving Party

 

22.3

 

Sale Notice

 

16.2

 

Selling Notice

 

16.2

 



Selling Partner   16.2  

Tax Matters Partner

 

13.2

 



Terminating Notice   5.1  


 


-2-



--------------------------------------------------------------------------------

Terminating Partner

 

  5.1

 

Termination Notice

 

  5.1

 

Transfer

 

16.1

 

Value Opinion

 

18.3

 


Section 2.      Formation of Partnership.

The Partners do hereby agree to and do hereby form the Partnership pursuant to
the provisions of the Act. Unless otherwise expressly provided in this
Agreement, the rights and liabilities of the Partners shall be as provided in
the Act. To the extent that the provisions of this Agreement conflict with any
provisions of the Act, the provisions of this Agreement shall control, to the
extent permitted by law, and the conflicting provisions of the Act shall be
deemed waived to the maximum extent permitted by law.

Section 3.      Name and Principal Office.

3.1.     Name. The name of the Partnership shall be “Carolina Coca-Cola Bottling
Partnership”. The Partners agree that the right to use such trademark and trade
name shall be subject to the terms of the Bottling Agreements with KO to which
the Partnership is a party.

3.2.     Principal Office. The principal office of the Partnership shall be
located at 1900 Rexford Road, Charlotte, North Carolina 28211, or at such other
place as may be designated from time to time by the Executive Committee.

3.3.     Title to Property. Title to all Partnership property shall be held in
the name of the Partnership rather than in the names of the Partners.

Section 4.      Business of Partnership.

4.1.     Business. The business of the Partnership shall consist of (i) engaging
in the Business in the Territory, and (ii) engaging in such other business
activities as shall be authorized by the Executive Committee.

4.2.     Competition. Any Partner, and any shareholder, officer, director,
employee or Affiliate of any Partner, may engage in or possess an interest in
other business ventures of every nature and description, independently or with
others, whether or not such ventures are competitive with the Partnership or
otherwise, and neither the Partnership nor a Partner nor any shareholder,
officer, director, employee or Affiliate of such Partner shall have any right by
virtue of this Agreement in or to such independent ventures or to the income or
profits derived therefrom. The Partners acknowledge and agree that no Partner
shall be in violation of its obligations hereunder or in breach of any fiduciary
duty to the Partnership if such Partner fails to present any business
opportunity to the Partnership or fails or


-3-



--------------------------------------------------------------------------------

refuses to approve any business venture of the Partnership so that such Partner
may pursue such business venture independently of the Partnership. Nothing in
this Section 4.2 shall be construed to amend or affect any rights or obligations
of CCBCC or its Affiliates and KO or its Affiliates, as the case may be, under
any agreements between them whether currently in effect or hereafter executed.

Section 5.      Term of Partnership.

The term of the Partnership shall begin as of the date hereof and shall continue
until the twenty-fifth anniversary of this Agreement (the “Initial Term”),
unless earlier. terminated as provided in Section 20. No later than one year
prior to the expiration of the Initial Term, any Partner (the “Terminating
Partner”) may notify the other Partners in writing that it desires to terminate
the Partnership as of the expiration of the Initial Term (the “Termination
Notice”). If none of the Partners delivers a Termination Notice within the
applicable period, the term of the Partnership shall continue thereafter for
successive additional two-year terms which will renew automatically until any
Partner gives a Termination Notice at least one year prior to the expiration of
a term. If a Termination Notice is delivered, the Partnership shall be
liquidated and its affairs shall be wound up pursuant to Section 20.

Section 6.      Partnership Interests. Notwithstanding any adjustment in the
Partners’ Capital Account balances, each partner’s Interest in the Partnership
shall be as follows:

   

KO Sub

50.00%

Affiliated

10.26%

Fayetteville

13.09%

Palmetto

26.65%


Upon the transfer of the Interests held by Affiliated and Fayetteville to
Ventures, Ventures’ Interest will be 23.35%.

Section 7.      Capital.

7.1.     Initial Capital Contributions.

(a)       Simultaneously with the execution of this Agreement, KO Sub has
contributed to the capital of the Partnership a promissory note in the amount of
SEVENTY MILLION DOLLARS ($70,000,000).

(b)       Simultaneously with the execution of this Agreement:

(i)        Palmetto has contributed to the capital of the Partnership (A) a
promissory note in the amount of TWENTY-ONE MILLION SEVEN HUNDRED FORTY-FIVE
THOUSAND EIGHT HUNDRED


-4-



--------------------------------------------------------------------------------

EIGHTY-FIVE DOLLARS ($21,745,885), and (B) the Palmetto Contributed Assets set
forth on Schedule 7.1(b)-1 hereto;

(ii)       Affiliated has contributed to the capital of the Partnership the
Affiliated Contributed Assets set forth on Schedule 7.1(b)-2 hereto; and

(iii)     Fayetteville has contributed to the capital of the Partnership the
Fayetteville Contributed Assets set forth on Schedule 7.1(b)-3 hereto.

The Partners agree that the net value of the CCBCC Contributed Assets is
$48,254,115, subject to adjustment as provided in the DAA Agreement.

(c)       Affiliated, Fayetteville and Palmetto have executed and delivered to
the Partnership instruments of transfer, reasonably satisfactory in form and
substance to KO and its counsel, in order to vest in the Partnership as of the
date hereof good and valid title to the CCBCC Contributed Assets. From time to
time after the date hereof, Affiliated, Fayetteville and Palmetto shall promptly
execute and deliver, or cause to be executed and delivered, to the Partnership
such other instruments of transfer, powers of attorney and other documents, as
may be requested by and in form and substance reasonably satisfactory to the
Partnership, KO and their respective counsel, in order to more effectively vest
in the Partnership title to and possession of the CCBCC Contributed Assets in
accordance with this Agreement.

(d)       The Partnership shall be responsible for all sales and transfer taxes
resulting from the transfer of the CCBCC Contributed Assets.

7.2.     Additional Capital Contributions.

(a)       Following the final determination of the value of the CCBCC
Contributed Assets pursuant to the DAA Agreement, CCBCC Sub shall make any
additional capital contribution in cash as is required by the provisions of the
DAA Agreement.

(b)       Each Partner will be obligated to contribute additional cash or other
property to the capital of the Partnership at such times and in such increments
as shall be determined by the Executive Committee.

7.3.     Capital Accounts. A separate “Capital Account” shall be maintained for
each Partner, and the amount of such Capital Account, as of any particular date,
shall be the sum of the following amounts:

(a)      The cumulative amount of cash that has been contributed to the capital
of the Partnership by such Partner as of such date; plus


-5-



--------------------------------------------------------------------------------

(b)       The agreed upon net value (as of the date of contribution) of any
property (other than cash) that has been contributed to the capital of the
Partnership by such Partner as of such date; plus

(c)       The cumulative amount of the Partnership’s Net Profit that has been
allocated to such Partner pursuant to Section 9.2 hereof, minus

(d)       The cumulative amount of the Partnership’s Net Loss that has been
allocated to such Partner pursuant to Section 9.2 hereof, and minus

(e)       The cumulative amount of cash and the net fair market value (as of the
date of distribution) of any property (other than cash) that has been
distributed to such Partner by the Partnership, except as provided in Section 20
hereof.

The foregoing provisions and other provisions of this Agreement relating to the
maintenance of capital accounts are intended to comply with Regulation Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
Regulations.

7.4.     Interest on and Return of Capital. No Partner shall be entitled to any
interest on its Capital Account. Except as otherwise provided in Sections 10.1,
20.3 and 20.4 hereof, no Partner shall have the right to demand a return of all
or any part of its initial or subsequent contributions to the capital of the
Partnership.

Section 8.      Other Transactions.

8.1.     Bottler Transfers.   (a) Simultaneously with the execution of this
Agreement, KO has caused (i) the sale to the Partnership of the Coastal Assets
and the Goldsboro Assets and (ii) the sale to CCBC Wilmington of 100% of the
stock of the Wilmington Group Bottlers. Such sales have been consummated
pursuant to the terms of the Coastal Purchase Agreement, the Goldsboro Purchase
Agreement and the Wilmington Purchase Agreement.

(b)       Simultaneously with the execution of this Agreement, CCBCC and certain
of its Affiliates have caused the sale to the Partnership of the CCBCC Purchased
Assets. Such sales have been consummated pursuant to the terms of the Affiliated
Purchase Agreement, the Fayetteville Purchase Agreement and the Palmetto
Purchase Agreement. .

(c)       Simultaneously with the execution of this Agreement, the Partnership
has executed a reimbursement agreement with CCBCC for the reimbursement to CCBCC
for the payment of certain retiree medical and life expenses to former employees
of CCBCC and its Affiliates.


-6-



--------------------------------------------------------------------------------

(d)       Simultaneously with the execution hereof, Sunbelt has entered into an
Employee Assignment and Assumption Agreement with each of Coastal and Goldsboro
pursuant to which Sunbelt will employ certain employees of Coastal and Goldsboro
and will assume responsibility for payment of certain employment-related
liabilities of Coastal and Goldsboro as provided therein.

8.2.     Management Agreement. Simultaneously with the execution of this
Agreement, CCBCC, the Partnership and other parties have entered into the
Management Agreement.

8.3.     Bank Financing. The Partners and the Partnership will each use its best
efforts to cause bank financing for the Partnership in the amount of at least
$215,000,000 to be completed as promptly as practicable following the execution
of this Agreement.

8.4.     Insurance. Simultaneously with the execution of this Agreement, KO Sub
and CCBCC Sub have provided for the Partnership to be insured as provided in the
Management Agreement.

Section 9.      Allocations of Net Profit and Net Loss.

9.1.     Definition of Net Profit and Net Loss. For purposes of this Agreement,
the Partnership’s “Net Profit” or “Net Loss”, as the case may be, for each
fiscal year shall be an amount equal to the Partnership’s taxable income or loss
for such fiscal year as determined under Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), except that such Net Profit or Net Loss shall be
computed as if items of tax-exempt income and nondeductible, non-capital
expenditures (under Sections 705(a)(1)(B) and 705(a)(2)(B) of the Code) realized
and incurred by the Partnership during such fiscal year were included in the
computation of taxable income or loss.

9.2.     Allocation of Net Profit and Net Loss. The Partnership’s Net Profit or
Net Loss, as the case may be, for any fiscal year of the Partnership shall be
allocated among the Partners in proportion to their respective Interests.

9.3.     Tax Allocations. In accordance with Section 704(c) of the Code any gain
with respect to any property contributed to the capital of the Partnership
shall, solely for tax purposes, be allocated among the Partners in a manner
which takes into account all of the difference between the adjusted basis and
the fair market value (as determined pursuant to the DAA Agreement) of such
contributed property at the time of contribution. In the case of any real
property or bottling contracts that are contributed to the Partnership with an
adjusted tax basis that is less than the agreed fair market value of such
property, tax depreciation and amortization must be allocated under the
“Traditional Method” in


-7-



--------------------------------------------------------------------------------

accordance with the principles of Proposed Regulation 1.704-3(b). Upon a sale or
disposition of such contributed property an allocation of all of the tax gain
recognized by the Partnership shall be specially allocated to the contributing
Partner to the extent of the difference between the property’s date of
contribution adjusted tax basis and date of contribution fair market value that
has not previously been taken into account under the previous sentence. Upon the
sale or other disposition of Section 1250 or Section 1245 recapture property,
recapture generally shall be allocated to the Partners in proportion to the
gain, if any, allocated to the Partners. To the extent that gain is specially
allocated to a Partner pursuant to this Section 9.3, however, any recapture
shall be allocated to such Partner to the extent of such specially allocated
gain and any remaining recapture, if any, shall be allocated in proportion to
the allocation of the remaining gain. Allocations pursuant to this Section 9.3
are solely for the purposes of federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Partner’s Capital
Account or share of net profit, net loss, other items or distributions pursuant
to any provision of this Partnership Agreement.

Section 10.    Distributions to Partners.

10.1    Cash Flow.   The cash flow of the Partnership shall be distributed to
the Partners in proportion to their Interests in the Partnership at such times
and in such amounts as the Executive Committee may determine or as provided in
the DAA Agreement.

10.2.   Distributions in Kind.       Distributions in kind of the property of
the Partnership, in liquidation or otherwise, shall be made only with the
approval of the Executive Committee and only at a fair market value established
by the Executive Committee. Prior to any such distribution in kind, the
difference between such agreed upon fair market value and the book value of such
property shall be credited or charged, as appropriate, to the Partners’ Capital
Accounts in proportion to their Interests in the Partnership. Upon the
distribution of such property, such agreed upon fair market value shall be
charged to the Capital Account of the Partner or Partners receiving such
distribution.

Section 11.    Management of Partnership.

11.1    Executive Committee.

(a)       The Partnership shall be managed by the Executive Committee in
accordance with this Agreement. The Executive Committee shall supervise the
Partnership on behalf of the Partners as provided herein.

(b)       The Executive Committee shall consist of four members, with two
members being appointed by each of CCBCC Sub and KO Sub, and reasonably
acceptable to the other party. The Partners agree to appoint to the Executive
Committee individuals


-8-



--------------------------------------------------------------------------------

who are professionally qualified, knowledgeable and experienced in the soft
drink business. Each of CCBCC Sub and KO Sub may also appoint an unlimited
number of alternate members of the Executive Committee. Any alternate member
appointed by a Partner may attend any meeting of the Executive Committee in the
place of any member of the Executive Committee appointed by such Partner, and
such alternate member shall for all purposes (including quorum and voting
requirements) be treated as a member of the Executive Committee with respect to
such meeting.

(c)       Each of CCBCC Sub and KO Sub may remove any member of the Executive
Committee which it has so appointed and may appoint at any time a successor
thereto. In the event a member resigns, is removed or becomes unable to serve,
the Partner which appointed such member shall within 15 days appoint a successor
member of the Executive Committee. Each of CCBCC Sub and KO Sub shall appoint a
Co-Chairman of the Executive Committee from among the members appointed by it.
If any subcommittees of the Executive Committee are established, each of CCBCC
Sub and KO Sub shall have an equal representation among the members of such
subcommittees.

(d)       Actions requiring prior approval of the Executive Committee are as
listed on Exhibit 11.1(d).

(e)       Notwithstanding the approval requirements set forth on Exhibit 11.1(d)
or any other provisions of this Agreement, the representatives of each Partner
on the Executive Committee shall have the full and complete authority to act for
and on behalf of the Partnership and the Subsidiaries with respect to any claims
made by the Partnership or its Subsidiaries against the other Partner or its
Affiliates or any claims made by the other Partner or its Affiliates against the
Partnership or any Subsidiary, including, without limitation, any claims by or
against KO with respect to the Bottling Agreements and any claims by or against
CCBCC with respect to the Management Agreement. Such authority shall include,
without limitation, the right to initiate, prosecute and defend any legal
proceeding and to authorize the expenditure of funds of the Partnership for
attorneys fees and other expenses relating to any such claim.

(f)       Notwithstanding anything herein to the contrary, in the event the
General Manager, any Partner or any employee of the Partnership receives any
notice of any investigation or proceeding by any Governmental Entity affecting
or in connection with the formation or conduct of the Partnership, such person
shall promptly notify each of the Partners in the manner provided herein to
permit the Partners to take such steps as may, under the circumstances, be
appropriate.

11.2.   Meetings of the Executive Committee.

(a)       Regular meetings of the Executive Committee shall be held at such
times and places as the Executive Committee shall


-9-



--------------------------------------------------------------------------------

designate, provided that the Executive Committee shall meet not less than four
times a year and no more than five months shall elapse between meetings unless
otherwise mutually agreed by the Partners, and provided further that the
Executive Committee shall hold a meeting in the first half of December each year
for the approval of the Annual Business Plan for the next year. Meetings shall
be convened by either of the Co-Chairmen, one of whom, on an alternating basis,
shall preside (or appoint an alternate member to preside in his stead) at all
meetings of the Executive Committee whether in person, by telephone or video
conference. Special meetings of the Executive Committee shall be convened by
either of the Co-Chairmen at any reasonable time and place at the request of any
member upon not less than five days’ notice to be given by telefax to each
member. Each member shall be informed by telefax not less than five days in
advance of any meeting of the agenda of matters to be presented to the meeting.
Emergency meetings may be held without notice with the agreement of both
Co-Chairmen or all Partners. Members may be accompanied at meetings of the
Executive Committee or any other subcommittee meeting by any one or more
advisors as they shall select and members of the Finance Committee may be
invited to the meetings of the Executive Committee by any member of the
Executive Committee. The members of the Executive Committee shall designate a
member or some other person to act as secretary and take minutes at each meeting
of the Executive Committee.

(b)       A quorum for any meeting of the Executive Committee shall be all of
the members of the Executive Committee. For purposes of this Agreement,
“presence” shall mean physical presence, participation by telephone or video
conference or the like presence of an alternate designated by any member in
writing. Any member of the Executive Committee may represent and vote on behalf
of any other member at any meeting by written proxy signed with respect to that
particular meeting and any such member represented by proxy shall be included in
determining the presence of a quorum.

(c)       All decisions of the Executive Committee shall be taken by unanimous
vote of all members of the Executive Committee. Any action which can be taken by
the Executive Committee in a duly called meeting may also be taken by a written
consent executed by all of the members of the Executive Committee.

(d)       Meetings of the Executive Committee or any subcommittee may be held by
conference telephone or any similar communications equipment by means of which
all persons participating in the meeting can hear each other.

(e)       The members of the Executive Committee will receive no compensation,
but will be reimbursed for their reasonable out-of-pocket expenses in attending
meetings of the Executive Committee.


-10-



--------------------------------------------------------------------------------

11.3.   Finance Committee.

(a)       The Executive Committee shall establish a Finance Committee, which
shall consist of two members, and may delegate to the Finance Committee such
functions of the Executive Committee as may be agreed to by all the members of
the Executive Committee. KO Sub and CCBCC Sub shall each appoint one member of
the Finance Committee, who shall not be a member of the Executive Committee, and
each Partner’s appointment shall be reasonably acceptable to the other.

(b)       All of the members of the Finance Committee shall be present for a
quorum to exist. Members of the Finance Committee may not appoint an alternate
member or grant any proxy to act for such member, but an alternate member may be
appointed for any member by the Partner who has appointed such member. The
provisions of Sections 11.2(c), (d) and (e) hereof shall apply to the Finance
Committee. The Finance Committee shall meet as needed and all actions taken by
the Finance Committee shall be recorded in written communications to all members
of the Executive Committee. The Executive Committee shall ratify the actions of
the Finance Committee at its next scheduled meeting, based on a report from the
Finance Committee.

11.4.   Operational Management. The Executive Committee may appoint an
individual to serve as General Manager. The General Manager shall have such
authority as may be designated by the Executive Committee, subject to the terms
of this Agreement and the requirement that the Executive Committee approve those
items listed on Exhibit 11.1(d).

11.5.   Annual Business Plan.

(a)       Attached hereto as Exhibit 11.5(a) is the Partnership’s Annual
Business Plan for the Partnership’s first fiscal year ending January 2, 1994.
Not later than sixty (60) days before the end of each fiscal year of the
Partnership, CCBCC Sub or the Manager under the Management Agreement shall
prepare and recommend to the Finance Committee a draft Annual Business Plan for
the next succeeding fiscal year. The Finance Committee shall review such
projections and make such modifications as it deems necessary and present it to
the Executive Committee on or before its December meeting immediately preceding
the fiscal year that is the subject of the Annual Business Plan. The Executive
Committee shall thereafter hold a meeting for the purpose of considering and
adopting the Annual Business Plan. The Partners will review each proposed Annual
Business Plan in a reasonable and expeditious manner. If the Executive Committee
is unable to agree on an Annual Business Plan for any fiscal year, then, pending
such agreement, the approved budget for that year shall be based on (i) amounts
submitted to the Finance Committee (as may be modified by the Finance Committee)
with respect to items that are not in dispute plus (ii) 100% of the prior year’s
budget as set forth in the prior year’s Annual Business Plan with respect to
items that


-11-



--------------------------------------------------------------------------------

are in dispute plus (iii) recurring items otherwise approved during the prior
year at such prior year’s cost.

(b)       Unless otherwise specifically authorized by the Executive Committee or
the Finance Committee, the officers of CCBCC Sub and the Manager shall be
authorized to conduct the operations and business of the Partnership, and to pay
the expenses thereof out of Partnership funds, only in accordance with the
approved Annual Business Plan for the then-current fiscal year.

11.6.   Interested Partners. No contract or business venture involving the
Partnership shall be void or voidable because a Partner or any Affiliate of such
Partner has a financial interest in such contract or business venture, nor shall
any such financial interest prevent such Partner or the member of the Executive
Committee appointed by such Partner from participating in the deliberations of
the Partnership concerning such contract or business venture or from casting a
vote with respect to such contract or business venture; provided that prior to
participating in such deliberations or casting such vote, such Partner or the
member of the Executive Committee appointed by such Partner discloses to the
other Partners or the Executive Committee all material facts relating to the
interest of such Partner in such contract or business venture. Such member of
the Executive Committee may appoint an alternate member of the Executive
Committee to cast any vote. The member of the Executive Committee appointed by
any such interested Partner may be counted in determining the presence of a
quorum at any meeting of the Executive Committee.

Section 12.    Banking.

Unless otherwise approved by the Executive Committee or as reflected in the
Management Agreement, the funds of the Partnership may be kept in a separate
account or accounts in the name of the Partnership in such bank or banks as may
be designated by the Executive Committee. All withdrawals from such an account
shall be made on such signature or signatures as shall be designated by the
Executive Committee. The Partnership may also enter into such agreements with
the Manager as may be required for the cash management of the Partnership.

Section 13.    Accounting.

13.1.   Books of Account. The Partnership books of account shall be maintained
at the principal office of the Partnership or such location and by such person
or persons as may be designated by the Executive Committee. The Partnership
books of account shall be maintained on a fiscal year basis and shall be kept in
accordance with such method of accounting as may be adopted by the Executive
Committee.


-12-



--------------------------------------------------------------------------------

13.2.   Tax Matters Partner. CCBCC Sub shall act as the “Tax Matters Partner”
for the Partnership. The Tax Matters Partner shall be authorized to act on
behalf of the Partnership in administrative or judicial proceedings relating to
the determination of Partner items of income, deduction and credit for tax
purposes. The Tax Matters Partner may enter into and execute on behalf of all
Partners an agreement with the Internal Revenue Service extending the time
periods relating to submitting administrative adjustment requests for the
Partnership and, with the approval of the Executive Committee, extending the
statute of limitations for making an assessment of federal income taxes. Any
such agreements will be binding on all Partners. The Tax Matters Partner may not
enter into any agreement with the Internal Revenue Service which affects the
amount, deductibility or credit of any Partnership tax item without the prior
approval of the Executive Committee. In the event of an audit of the
Partnership’s income tax returns, the Tax Matters Partner will provide all
Partners with the information required by law relating to the administrative or
judicial proceedings for the adjustment of Partnership tax items.

13.3.   Annual Audit.

(a)       On or prior to March 15 of each year, representatives of the Manager
shall complete such reviews as they deem necessary with respect to the
Partnership’s accounts for the prior fiscal year and will deliver the financial
statements for such year to KO Sub and Ernst & Young or such other accounting
firm as may be selected by KO (“E&Y”). E&Y shall have the right to review all
internal work papers, including having access to all Persons who participated in
such account reviews and their respective work papers. If KO Sub and CCBCC Sub
do not agree on any item(s) in such financial statements which exceed $5,000 in
the aggregate, the item(s) in dispute shall be submitted to an accounting firm
jointly designated by Price Waterhouse & Co. or such other accounting firm as
may be selected by CCBCC Sub (“PW”) and E&Y, the determination of which shall be
final and binding on the Partners. The costs and expenses of E&Y and PW shall be
borne by the Partnership.

(b)       The external audit of the Partnership’s financial statements shall be
performed each year by a “Big Six” accounting firm selected by CCBCC Sub subject
to the reasonable approval of KO Sub. In the event of a reasonable rejection of
CCBCC Sub’s selection by KO Sub, the Partners will negotiate in good faith to
select a mutually acceptable external auditor. If the Partners are unable to
agree, then the Executive Committee will solicit at least two bids for such
services from jointly-selected “Big Six” accounting firms. The Partnership shall
contract with the accounting firm offering the lowest bid for such services, or
as may be otherwise agreed by the Executive Committee.


-13-



--------------------------------------------------------------------------------

13.4.   Financial Statements. The Manager of the Partnership shall cause to be
prepared and shall provide to the Partners the following written reports:

(a)       Monthly Reports. As soon as practicable following the end of each of
the first three (3) months of the term of this Agreement (but in no event more
than 60 days following each such month-end), and thereafter within twenty-five
(25) days after the end of each of the first eleven (11) months of each fiscal
year, and within forty-five (45) days after the end of the twelfth month of each
fiscal year, unaudited financial statements for the Partnership, including
profit and loss statements and balance sheets, which clearly summarize the
activities and financial position of the Partnership for the month then ended
and the current fiscal year to date.

(b)       Audit Report. Within ninety (90) days after the end of each fiscal
year, audited financial statements of the Partnership, including a balance sheet
of the Partnership as at the end of such fiscal year and a statement of income
and retained earnings and a statement of cash flow for the Partnership for such
year, setting forth in each case in comparative form such items as at the end of
and for the previous fiscal year, together with all necessary footnotes and the
opinion of the independent certified public accountants for the Partnership.

(c)       Tax Returns. Within one hundred fifty (150) days after the end of each
fiscal year, all necessary financial and other data required by each Partner for
inclusion in or preparation of its tax returns.

13.5.   Inspection. Each Partner shall have the right, at its own expense, to
examine and inspect, at any reasonable time, any books, records, properties or
operations of the Partnership and to make copies or extracts of such books and
records (including, without limitation, records relating to insurance losses).

13.6.   Fiscal Year. The first fiscal year of the Partnership shall commence on
the date hereof and end on January 2, 1994. Thereafter, the fiscal year of the
Partnership shall be consistent with CCBCC Sub’s fiscal year end.

Section 14.    Reimbursement of Partners’ Expenses.

14.1.   Expenses of Partners. Each Partner shall bear its respective legal,
accounting and other expenses incurred in connection with the formation of the
Partnership and the other transactions contemplated by this Agreement; provided,
however, that the parties agree that the DAA Agreement shall provide that the
aggregate purchase price paid by the Partnership under the Coastal Purchase
Agreement, the Goldsboro Purchase Agreement and the Wilmington Purchase
Agreement shall be increased by the amount of any such expenses incurred by KO
or its Affiliates.


-14-



--------------------------------------------------------------------------------

14.2.   Expenses to Be Paid by the Partnership. The Partnership shall pay, and
shall reimburse the Partners and their Affiliates for, (a) all expenses which
are authorized in the Annual Business Plan for the then-current fiscal year or
which are approved by the Executive Committee and (b) all expenses of any kind
incurred by any Partner or its Affiliates in connection with the transactions
described in Section 8.3 of this Agreement (except for any expenses of KO which
are included in the Purchase Expenses).

14.3.   Expenses To Be Paid By the Partners. The Partners and their Affiliates
shall not receive any reimbursement from the Partnership for any expenses
incurred by them which are not authorized in the Annual Business Plan for such
fiscal year or which are not otherwise approved by the Executive Committee or
the Finance Committee.

Section 15.    Withdrawal from Partnership.

Each of the Partners covenants and agrees that it will not voluntarily withdraw
from the Partnership and will carry out its duties and responsibilities
hereunder until the Partnership is terminated, liquidated and dissolved pursuant
to Section 20 hereof or unless such Partner’s Interest is completely disposed of
in compliance with the provisions of any of Sections 16 through 19 hereof.

Section 16.    Transfer of Interests.

16.1.   Limitation on Transfers. (a) Each of the Partners agrees that it shall
not sell, dispose of, or otherwise transfer or encumber any of its Interests in
the Partnership (hereinafter referred to as a “Transfer”) at any time, except as
provided for in Sections 16 through 19 of or elsewhere in this Agreement. The
Partners shall cause the Partnership not to recognize as a party to this
Agreement any transferee of any Partner’s Interest which was transferred other
than in compliance with the terms and restrictions of this Agreement, and,
unless there has been such compliance, any transferee of such Interest shall
have no rights whatsoever under this Agreement or in the Partnership.
Notwithstanding the foregoing, at any time after December 31, 1996, either
Partner may request a good faith negotiation to buy from or sell to the other
party all of its Interest. Each Partner shall be at all times precluded from
Transferring less than its entire Interest without the express written consent
of the other Partner.

(b)       The Interests of Ventures and Palmetto shall be treated as owned by a
single Partner for the purposes of Sections 16, 17, 18 and 19 of this Agreement
such that no Transfer of the Interest of Ventures or Palmetto may occur without
the simultaneous Transfer to the same transferee of the entire Interest owned by
the other. Any reference to a “Partner” in such


-15-



--------------------------------------------------------------------------------

Sections shall be deemed to refer to KO Sub, on the one hand, and Ventures and
Palmetto collectively, on the other hand.

16.2.   Right of First Refusal.

(a)       If at any time after June 30, 1996, a Partner receives a bona fide
offer from a Third Party to purchase all (but not less than all) of its Interest
and is desirous of accepting such offer, such Partner (the “Selling Partner”)
shall notify the other Partner of the terms of the offer in writing (hereinafter
referred to as a “Sale Notice”). The Sale Notice shall specify the name and
address of the Third Party, and all of the terms and conditions of said bona
fide offer, and the Sale Notice shall be accompanied by a true and complete copy
of any offer letter, agreement and/or any other written information relating to
the proposed transfer. In the event that the proposed transfer contemplates any
consideration other than cash, then the Selling Partner shall state in the Sale
Notice its good faith belief as to the fair market value of the consideration.
No such Sale Notice shall be withdrawn (unless such Third Party shall revoke its
offer) except with the approval of the Executive Committee.

(b)       The Partner receiving the Sale Notice shall have an option for one
hundred twenty (120) days from receipt of the Sale Notice to agree to purchase
from the Selling Party the Interest proposed to be transferred at the same price
(whether in cash or the same non-cash consideration as is offered by the Third
Party) and upon the same terms and subject to the conditions contained in the
Sale Notice; provided, however, that if the specified consideration is not cash
and the Partner receiving the Sale Notice does not agree with the Selling
Partner’s good faith determination of the fair market value of the
consideration, then the Partner receiving the Sale Notice shall require that the
fair market value of such non-cash consideration (and the resultant purchase
price for the offered Interest) be determined by a mutually agreed upon
appraisal firm. In the event an appraisal firm is retained to determine the
purchase price for the offered Interest, the Partner receiving the Sale Notice
shall have thirty (30) days after the date the opinion of the appraisal firm
regarding the value of the Interests is delivered to such Partner to provide the
Selling Partner with its written acceptance of such offer, but in no event
earlier than 120 days following receipt of the Sale Notice. The costs and
expenses of such appraisal firm shall be borne by the Partnership.

(c)       The Partner receiving the Sale Notice may exercise the purchase option
provided herein by giving written notice to the Selling Partner specifying the
date and the location for the closing of the purchase of such Interests. The
notice shall be delivered to the Selling Partner at least ten (10) days prior to
such closing date. The closing of such sale shall occur as provided in Section
19.3.


-16-



--------------------------------------------------------------------------------

(d)       In the event the Partner receiving the Sale Notice fails to exercise
its option to purchase the Interest, then the Third Party shall have the right
for a period of ten (10) days after the expiration of the thirty (30) day option
period described in Section 16.2(b) to purchase such Interest from the Selling
Partner at the price and upon the terms and conditions contained in the Sale
Notice. If the Third Party fails to purchase the Interest within said ten (10)
day period, the Interest shall again become subject to the restrictions of this
Section 16.

(e)       Any Partner which transfers its Interest to any Third Party shall
include, as part of the transfer agreement, provisions which require the
transferee to accept and agree to be bound by the provisions of this Agreement
as if it were a signatory hereof.

16.3.   Transfers to Wholly Owned Subsidiaries. Notwithstanding the foregoing
provisions, KO Sub shall have the unconditional right to assign and transfer all
of its Interest to KO or any direct or indirect wholly owned subsidiary of KO,
and CCBCC Sub shall have the unconditional right to assign and transfer all of
its Interest to CCBCC or any direct or indirect wholly owned subsidiary of
CCBCC. Any Partner which transfers any of its Interest pursuant to this Section
16.3 shall include, as part of the transfer agreement, provisions which require
the transferee to accept and agree to be bound by the provisions of this
Agreement as if it were a signatory hereof. In addition, upon any such transfer,
the transferee shall covenant and agree for the benefit of each of the Partners
to reconvey such Interest to its transferor in the event such transferee ceases
to be a direct or indirect wholly owned subsidiary of KO or CCBCC, as the case
may be. A transfer permitted by this Section 16.3 shall not be subject to the
restrictions imposed by Sections 16.1 and 16.2 hereof.

16.4.   Pledge of Interests. Notwithstanding Section 16.1(a), a Partner may
pledge its Interest to a financial institution to secure loans made to such
Partner or its Affiliates so long as the financial institution agrees in writing
that such Interest is subject to the terms and conditions of this Agreement,
including without limitation, the right of the other Partner to purchase such
Interest pursuant to Section 18.2 upon any transfer of ownership of the Interest
to the financial institution or a Third party.

Section 17.    Deadlock and Buy/Sell.

17.1.   Deadlock.

(a)       At any time following a Change of Control or a Harrison Change in
Control, in the event any material decision cannot be taken because of the
inability of the Executive Committee to reach unanimous agreement on such
decision at two


-17-



--------------------------------------------------------------------------------

consecutive meetings of the Executive Committee (a “Deadlock”), either Partner
may decide that additional time for discussions between the members of the
Executive Committee will not solve the Deadlock and may thereupon declare a
continuing Deadlock by giving written notice to the other Partner (“Notice of
Partners’ Deadlock”). Within 30 days after receipt of the Notice of Partners’
Deadlock, the Chief Executive Officer of KO and the Chief Executive Officer of
CCBCC (or such other designees as the parties shall mutually agree on) shall
meet in such place as they mutually agree in a good faith effort to reach an
accord which will end the Deadlock. If these executive officers are unable to
mutually resolve the Deadlock, either Partner may, in good faith, declare by
written notice to the other Partner that a final Deadlock exists and that more
time and discussion would not likely result in a mutual resolution of the
Deadlock (“Notice of Final Deadlock”).

17.2.   Buy-Sell.

(a)       At any time following a Notice of Final Deadlock with respect to a
decision which has not been made by the Partners at such time, either Partner
(the “Initiating Partner”) may notify the other Partner that the Initiating
Partner is exercising the buy-sell rights hereunder. Such notice (the “Buy-Sell
Notice”) shall include the Initiating Partner’s determination of the value of
all of the Interests in the Partnership (the “Proposed Value”).

(b)       The Partner receiving the Buy-Sell Notice must elect within 30 days
following its receipt of the Buy-Sell Notice to either purchase the Interest of
the Initiating Partner or to sell its Interest to the Initiating Partner. If the
Partner receiving the Buy-Sell Notice fails to make the election within such
30-day period, such Partner shall be deemed to have elected to sell its Interest
to the Initiating Partner. Any such election (or deemed election) shall create a
binding agreement between the Partners to transfer the Interest to be sold at a
purchase price equal to the Proposed Value multiplied by the percentage interest
in the Partnership represented by the Interest to be sold, provided that if the
provisions of this Section 17 are applicable solely because of a Harrison Change
in Control, then the purchase price for such Interest shall not be less than the
Minimum Purchase Price. The closing of the sale shall occur as provided in
Section 19.3.

Section 18.    Sale Upon Default.

18.1.   Defaulting Partner. For purposes of this Section 18, a Partner shall be
deemed to be a “Defaulting Partner” if:

(a)       such Partner breaches any material term or condition of this Agreement
and fails to cure such breach within 30 days after it has received written
notice thereof from the


-18-



--------------------------------------------------------------------------------

non-breaching Partner, provided that any breach by CCBCC Sub of the
representations and warranties in Section 21 hereof shall not result in CCBCC
Sub being a Defaulting Partner;

(b)       such Partner admits in writing its inability to pay its debts, makes a
general assignment for the benefit of creditors, is adjudicated bankrupt or
insolvent or consents to the institution of such a proceeding, seeks
reorganization or relief of any kind under any law relating to the relief of
debtors or consents to such a proceeding, or is subject to a court decree or
order which remains in effect for at least 60 days, relating to its bankruptcy,
insolvency or relief of debt in any manner;

(c)       such Partner voluntarily Transfers its Interest except as permitted in
this Agreement;

(d)       such Partner is liquidated or dissolved;

(e)       in the case of CCBCC Sub, a Change of Control or a Harrison Change in
Control has occurred; or

(f)       in the case of KO Sub, KO Sub ceases to be a wholly owned subsidiary
of KO without the consent of CCBCC.

The occurrence of a Defaulting Event with respect to Ventures or Palmetto shall
be deemed a Defaulting Event by both Partners.

18.2.   Option to Buy Out Defaulting Partner.

(a)       In the event that a Partner becomes a Defaulting Partner, the other
Partner or its designee (the “Non-Defaulting Partner”) shall have the option to
purchase the Defaulting Partner’s Interest. In order to determine the option
price the Partners shall promptly cause the Appraised Value of the Defaulting
Partner’s Interest to be determined in accordance with Section 18.3. If the
Non-Defaulting Partner elects to exercise its option to purchase the Defaulting
Partner’s Interest, the Non-Defaulting Partner shall deliver written notice of
such exercise (the “Option Exercise Notice”) to the Defaulting Partner within 30
days following receipt of the Value Opinion in accordance with Section 18.3.
Such Option Exercise Notice shall set forth the date and location of the closing
of the purchase of the Defaulting Partner’s Interest (which closing shall occur
not later than 30 days following receipt of the Option Exercise Notice).

(b)       The purchase price for the Defaulting Partner’s Interest shall be an
amount equal to the Appraised Value of such Partnership Interest, provided that
if the provisions of this Section 18 are applicable solely because of a Harrison
Change in Control, then the purchase price for such Interest shall not be less
than the Minimum Purchase Price. The closing of such sale shall occur as
provided in Section 19.3.


-19-



--------------------------------------------------------------------------------

(c)       If the Non-Defaulting Partner elects not to exercise its right to
purchase the Defaulting Partner’s Interest pursuant to this Section 18.2, the
Non-Defaulting Partner may elect either to cause the Partnership to be
liquidated and dissolved in accordance with Section 20 or take no action
whatsoever.

(d)       The provisions of this Section 18 shall not relieve a Defaulting
Partner of any obligation to indemnify the Partnership or the Non-Defaulting
Partner for any damages suffered as a result of the failure of the Defaulting
Partner to comply with the provisions of this Agreement, and the purchase option
provided for hereunder shall not be in lieu of any other right or remedy which
the Partnership or the Non-Defaulting Partner may have against the Defaulting
Partner at law or in equity.

18.3.   Appraised Value. For purposes of this Agreement, the “Appraised Value”
of a Partner’s Interest shall mean the product of (a) the amount in U.S. dollars
that the Partners would receive upon a sale of all of the outstanding Interests
of the Partnership in an arm’s length transaction between a willing buyer and
willing seller, as of the month-end next following the date of giving of the
notice under any provision hereof which caused the Appraised Value to be
determined times (b) the percentage Interest in the Partnership as to which the
Appraised Value is to be determined. Appraised Value shall be mutually agreed
upon by the Partners or, if the Partners are unable to agree within 30 days,
determined by an investment banking firm of national standing jointly selected
by the Partners. If the Partners are unable to mutually agree on an investment
banking firm, they shall each choose an investment banking firm and those two
firms shall, in good faith, select a third investment banking firm. The
investment banking firm so selected shall prepare an appraisal setting forth its
determination of the Appraised Value, which determination shall be final and
binding on the Partners. The cost of such investment banking firm(s) shall be
borne by the Partnership. If the circumstances described in Section 16, 17 or 18
occur, the selling Partner must cooperate fully in selecting investment bankers
and shall cooperate fully in their determination of the Appraised Value. If a
selling Partner fails to select an investment banker or fails to cooperate with
such banker as described herein, in either case, within ten days of receipt of a
notice specifying such failure to cooperate from the other Partner, the other
Partner shall, in good faith, cooperate with the investment banker already
retained under the terms of this provision or, if not yet retained, select an
investment banking firm of its sole discretion, to make a determination of
Appraised Value, which determination shall be final and binding on the selling
Partner. The Partner(s) shall instruct the investment banking firm so retained
to deliver its written opinion as to the Appraised Value to the Partners within
30 days following the selection of such banker. In determining Appraised

 


-20-



--------------------------------------------------------------------------------

Value, no discounts for lack of control or lack of marketability shall be
applied. The Appraised Value as mutually agreed upon by the Partners or as set
forth in the written opinion of the investment banker is referred to herein as
the “Value Opinion.”

Section 19.    Other Purchase Rights.

19.1.   Purchase by CCBCC Sub. CCBCC Sub will use its best efforts, subject to
the interests of the shareholders of CCBCC, to purchase the entire Interest of
KO Sub in the Partnership for the fair market value thereof during the period
between the sixth and eighth anniversaries of the date hereof. This Section 19.1
is subject to (a) the ability of CCBCC Sub to obtain financing for the purchase
of KO Sub’s Interest on terms that are not materially less favorable than any
bank financing then available to CCBCC (b) such transaction will not impair
CCBCC’s public debt rating and (c) CCBCC’s reasonable, good faith conclusion
that such purchase would provide the shareholders of CCBCC with an

acceptable return given the resulting risk.

19.2.   Purchase by KO Sub. If CCBCC Sub fails to purchase KO Sub’s Interest
pursuant to Section 19.1 on or prior to the eighth anniversary of the date
hereof, KO Sub or its designee will have the option, for a period of one year
following the eighth anniversary hereof, to request a good faith negotiation
with CCBCC Sub to purchase the entire Interest owned by CCBCC Sub, and CCBCC Sub
shall thereafter negotiate in good faith with respect to such purchase. Such
option may be exercised by the giving of notice from KO Sub to CCBCC Sub at any
time prior to the expiration of such one year period.

19.3.   Closing. The closing of any transfer of Interests pursuant to Sections
16, 17 or 18 or this Section 19 shall occur at the main offices of the
Partnership, on a date specified by the purchasing Partner. At the closing, (a)
the purchase price for the selling Partner’s Interest shall be paid in
immediately available funds and (b) the selling Partner will execute such
agreements, instruments and certificates, and shall take all such further
actions, as may be reasonably requested by the purchasing Partner in order to
consummate the transfer of good title to the selling Partner’s Interests to the
purchasing Partner or its designee, free and clear of any security interests,
liens, claims or encumbrances whatsoever. The purchasing Partner shall be
responsible for any sales or transfer tax resulting from any such transfer.

19.4.   Tolling of Time. The time for any closing of a purchase of an Interest
pursuant to Sections 16, 17, 18 and this Section 19 will be appropriately tolled
(a) during the pendency of any periods required or necessary to comply with
applicable laws, including, without limitation, the waiting periods required by
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and (b)
during the pendency of any litigation which in

 


-21-



--------------------------------------------------------------------------------

the opinion of the purchasing Partner’s counsel prevents such Partner from
exercising its rights under this Agreement.

Section 20.    Term, Termination and Liquidation

20.1.   Term. The term of this Agreement shall commence on the date hereof and,
unless earlier terminated pursuant to Section 20.2, shall terminate
simultaneously with the liquidation of the Partnership.

20.2.   Dissolving Events.

The Partnership shall be dissolved (and thereupon liquidated) upon the happening
of any of the following events (“Dissolving Events”):

(a)       an election of the Executive Committee to terminate the Partnership;

(b)       the entry of a final judgment, order or decree of a court of competent
jurisdiction adjudicating the Partnership to be bankrupt, and the expiration of
the period, if any, allowed by applicable law in which to appeal therefrom;

(c)       the end of the Initial Term or any subsequent term following the
timely election by a Partner to terminate the Partnership as provided in Section
5; or

(d)       the election by a Non-Defaulting Partner to liquidate and dissolve the
Partnership pursuant to Section 18.2(c).

20.3.   Dissolution.

(a)       Upon the occurrence of a Dissolving Event, the Partners shall cause
the assets of the Partnership to be distributed to the Partners in equal amounts
and shall assume the liabilities of the Partnership (or otherwise cause such
liabilities to be satisfied), as may be agreed by the Partners, so that the
portion of the Territory originally comprising the Coastal Assets, the Goldsboro
Assets and the Wilmington Group Companies (the “KO Portion”) shall be returned
to KO Sub and that the portion of the Territory originally comprising the CCBCC
Contributed Assets and the CCBCC Purchased Assets (the “CCBCC Portion”) shall be
returned to CCBCC Sub. If the Partners cannot agree on the CCBCC Portion and the
KO Portion, then the assets and territories comprising the CCBCC Portion and the
KO Portion shall be determined by the Dissolution Banker.

(b)       The Partnership shall retain an independent nationally recognized
investment banking firm acceptable to the Partners (the “Dissolution Banker”) to
value the KO Portion and the CCBCC Portion. If the Partners cannot agree on the
Dissolution Banker to value the KO Portion and the CCBCC Portion

 


-22-



--------------------------------------------------------------------------------

within 60 days of a Dissolving Event, then either Partner may petition the
American Arbitration Association to appoint an arbitrator who shall select a
Dissolution Banker to value the CCBCC Portion and the KO Portion.

(c)       Within 120 days of appointment, the Dissolution Banker shall prepare a
report setting forth the fully liquidated fair market value of the KO Portion
and the CCBCC Portion, which shall be final and binding absent manifest error.
If the value of the CCBCC Portion as so determined is not equal to the value of
the KO Portion, then the Partners shall make appropriate adjustments or
contributions to the Partnership or payments to each other so that the value
returned to KO Sub and CCBCC Sub is equivalent.

20.4.   Procedures on Liquidation.

(a)       If the Partners so desire, in lieu of a division as provided in
Section 20.3 hereof, the Partners may agree to seek to market by public or
private sale all the outstanding Interests of the Partnership and/or the
business or assets of the Partnership, as a whole, for the highest price. The
acceptance of any offer of any third party in this auction procedure shall first
be subject to and conditioned upon the prior approval of the Executive
Committee.

(b)       If the Partners have been unable to arrange a dissolution under
Section 20.3 or a contract of sale satisfactory to both Partners on or prior to
the first anniversary of the date of the Dissolving Event, any Partner may
petition the American Arbitration Association for the appointment of a
liquidator who shall be fully empowered to act for the Partnership and each
Partner in order to dispose of and liquidate the Interests or the assets of the
Partnership. Each Partner will cooperate fully with such liquidator.

20.5.   Distribution of Assets. Any proceeds derived from the sale of the
Partnership’s assets, together with all Partnership assets which are not sold,
shall be applied and distributed in the following manner and in the following
order of priority:

(a)       To the payment of the debts and liabilities of the Partnership and to
the expenses of liquidation in the order of priority as provided by law, and to
the establishment of any reserves which the Executive Committee deems necessary
for any contingent or unforeseen liabilities or obligations of the Partnership;
then to

(b)       The repayment of any liabilities or debts, other than Capital
Accounts, of the Partnership to any of the Partners; then to

(c)       To each Partner in proportion to and to the extent of their respective
positive Capital Account balances after the

 


-23-



--------------------------------------------------------------------------------

Capital Accounts of the Partners have been adjusted for the allocation of net
profit and net loss under Section 9 and such other adjustments as may be
required under Code regulation 1.704-1(b)(2)(iv).

(d)       The Partners in proportion to their Interests in the Partnership.

20.6.   Date of Dissolution. The Partnership shall terminate and dissolve when
all property owned by the Partnership shall have been disposed of in accordance
with Sections 20.3 or 20.4, as the case may be. The establishment of any
reserves in accordance with the provisions of Section 20.5 above shall not have
the effect of extending the term of the Partnership, but any such reserve shall
be distributed in the manner provided in such Section upon expiration of the
period of such reserve.

20.7. Tax Consequences. Upon a dissolution, liquidation or distribution under
this Section 20, the Partners agree to consider the overall tax consequences
when choosing the method of unwinding the Partnership.

Section 21.    Representations and Warranties; Indemnification.

21.1. Representations and Warranties of CCBCC Sub. CCBCC Sub represents and
warrants to KO Sub as follows:

(a)       Each of Affiliated and Ventures is a corporation validly existing
under the laws of the State of Delaware and has full legal right, power and
authority to enter into this Agreement and to perform its obligations hereunder.
Fayetteville is a corporation validly existing under the laws of the State of
North Carolina and has full legal right, power and authority to enter into this
Agreement and to perform its obligations hereunder. Palmetto is a corporation
validly existing under the laws of the State of South Carolina and has full
legal right, power and authority to enter into this Agreement and to perform its
obligations hereunder.

(b)       This Agreement has been duly authorized by all necessary corporate
action of Affiliated, Fayetteville, Palmetto, Ventures and CCBCC, has been
executed by duly authorized representatives of Affiliated, Fayetteville,
Palmetto and Ventures and constitutes the legal, valid and binding obligation of
Affiliated, Fayetteville, Palmetto and Ventures, enforceable in accordance with
its terms.

(c)       Except as set forth in Schedule 21.1(c), the execution, delivery and
performance of this Agreement by Affiliated, Fayetteville, Palmetto and Ventures
does not violate any provisions of

 


-24-



--------------------------------------------------------------------------------

(i)       the certificate of incorporation or bylaws of Affiliated,
Fayetteville, Palmetto, Ventures or CCBCC,

(ii)      any material contract or instrument to which Affiliated, Fayetteville,
Palmetto, Ventures or CCBCC is a party or by which it or any of its assets is
bound, or

(iii)     any law, decree, regulation or order of any governmental authority to
which Affiliated, Fayetteville, Palmetto, Ventures or CCBCC or any of their
respective assets is subject.

(d)       [Intentionally deleted]

(e)       Affiliated, Fayetteville and Palmetto each has all right, title and
interest in and to the Affiliated Contributed Assets, the Fayetteville
Contributed Assets and the Palmetto Contributed Assets, respectively. The CCBCC
Contributed Assets are in good condition (ordinary wear and tear excepted) and
are not subject to any liens, security interests, taxes, charges, claims, liens
or other encumbrances of any nature whatsoever, except for (i) liens for taxes
not yet due and payable and (ii) permitted title exceptions reflected on title
insurance binders issued to the Partnership (collectively, the “Permitted
Liens”). Upon transfer of the CCBCC Contributed Assets to the Partnership, the
Partnership will have all right, title and interest in the CCBCC Contributed
Assets, free and clear of any liens, security interests, taxes, charges, claims,
liens or other encumbrances of any nature whatsoever, except for the Permitted
Liens. The CCBCC Contributed Assets and assets leased under the contracts listed
in Schedule 21.1(e) hereto represent all the assets used in and necessary to the
businesses currently operated using the CCBCC Contributed Assets, other than
assets owned by CCBCC which will be used in connection with the future
operations of the CCBCC Contributed Assets pursuant to the Management Agreement.
The contracts listed on Schedule 21.1(e) are hereby assigned to the Partnership,
and the Partners shall cause the Partnership to assume, the rights and
obligations under such contracts.

(f)       Except as set forth in Schedule 21.1(f): (i) no assignment of the
CCBCC Prior Purchase Agreements or any rights thereunder has been made by CCBCC
or Sunbelt or any of their Affiliates; (ii) neither CCBCC nor Sunbelt nor any of
their Affiliates has done any act or failed to do any act which will restrict
CCBCC or Sunbelt or any of their Affiliates in acting under any provision of the
CCBCC Prior Purchase Agreements; (iii) CCBCC does not know of any breach or
default or any state of facts which would, with the giving of notice or the
passage of time or both, constitute a breach or default of any CCBCC Prior
Purchase Agreement by CCBCC or Sunbelt or any other party


-25-



--------------------------------------------------------------------------------

thereto or which could give rise to any claim under the CCBCC Prior Purchase
Agreements; (iv) the CCBCC Prior Purchase Agreements have not been amended,
modified or discharged, nor has CCBCC or Sunbelt or any of their Affiliates
waived any material right thereunder, other than written waivers which have been
disclosed by CCBCC Sub to KO Sub; and (vi) neither CCBCC nor Sunbelt or any of
their Affiliates has given any notice of any claim or currently intends to give
notice of any claim under any CCBCC Prior Purchase Agreement. CCBCC Sub has
provided true and complete copies of all amendments to the CCBCC Prior Purchase
Agreements and any correspondence relating to any amendments of, or actual or
contemplated claims under, the CCBCC Prior Purchase Agreements.

(g)       To the Knowledge of CCBCC, except as set forth on Schedule 21.1(g),
all of the representations and warranties of the sellers set forth in the CCBCC
Prior Purchase Agreements relating to the CCBCC Contributed Assets were true and
accurate as of the respective dates made. To the Knowledge of CCBCC, except as
set forth on Schedule 21.1(g) hereto, with respect to those representations and
warranties in the CCBCC Prior Purchase Agreements which survive through the date
hereof or on the disclosure schedules to the CCBCC Prior Purchase Agreements,
all of such representations and warranties are true and accurate in all material
respects as of the date hereof.

(h)       Except as set forth on Schedule 21.1(h) hereof, since December 19,
1991 (being the date of CCBCC’s acquisition of Sunbelt), the businesses
conducted with the CCBCC Contributed Assets (the “CCBCC Contributed Business”)
have been conducted only in the ordinary course, and neither CCBCC has, nor any
CCBCC Affiliate has, to the Knowledge of CCBCC, with respect to the CCBCC
Contributed Business:

(i)       suffered any damage or destruction materially and adversely affecting
the CCBCC Contributed Business or the CCBCC Contributed Assets;

(ii)      organized any subsidiary, acquired any capital stock or other equity
securities of any corporation, or acquired any equity or other ownership
interest in any business;

(iii)     suffered any material adverse change in its assets, liabilities,
financial condition, or relationships with any material suppliers or customers;

(iv)     incurred any material liability or obligation (absolute, accrued,
contingent or otherwise) not incurred in the ordinary course of business
consistent with past practice;

(v)      incurred, assumed or guaranteed any obligations or liability for
borrowed money, or


-26-



--------------------------------------------------------------------------------

exchanged, refunded, or renewed any outstanding indebtedness in such a manner as
to reduce the principal amount of such indebtedness or increase the interest
rate or balance outstanding, excluding borrowings by CCBCC for general corporate
purposes;

(vi)     permitted any of its assets to be subjected to any security interest,
lien, claim or other encumbrance;

(vii)    intentionally waived any material claims or rights;

(viii)   sold, transferred or otherwise disposed of any of its assets, except
(A) in the ordinary course of business consistent with past practice or (B) as
such transactions are reflected in the 1992 year end balance sheet prepared for
the CCBCC Contributed Assets;

(ix)     entered into any material commitment or transaction, other than in the
ordinary course of business;

(x)      instituted or been named as a defendant in any litigation or other
legal proceeding in which the amount sought as damages exceeded $50,000 or
become subject to any order, judgment or consent decree, which is currently
pending or remains outstanding;

(xi)     violated any applicable local, state or federal law, ordinance,
regulation, and/or decree (including, without limitation, any antitrust or
environmental laws) or received any notice alleging any violation of any such
law, ordinance, regulation and/or decree which could have any material adverse
effect on the Acquired Business;

(xii)    breached any material contract or become aware of any breach of a
material contract by any third party; or

(xiii)   agreed in writing, or otherwise, to take any action described in this
Section.

(i)        The CCBCC Contributed Assets do not manufacture any noncarbonated,
ready to serve, naturally or artificially flavored fruit drinks, fruit punches
or fruit ades which contain fifty percent (50%) or less fruit juice and are
customarily sold under refrigeration to consumers.

(j)        The employees currently operating the businesses of the CCBCC
Contributed Assets currently receive the same levels of compensation and
benefits as are customary for other similarly


-27-



--------------------------------------------------------------------------------

situated employees of CCBCC and its Affiliates, taking into account regional
variances.

21.2.   Representations and Warranties of KO Sub.   KO Sub represents and
warrants to CCBCC Sub as follows:

(a)       KO Sub is a corporation duly organized and validly existing under the
laws of the State of Delaware and has full legal right, power and authority to
enter into this Agreement and to perform its obligations hereunder.

(b)       This Agreement has been duly authorized by all necessary corporate
action of KO Sub, has been executed by a duly authorized representative of KO
Sub and constitutes the legal, valid and binding obligation of KO Sub,
enforceable in accordance with its terms.

(c)       The execution, delivery and performance of this Agreement by KO Sub do
not violate any provisions of

(i)        the certificate of incorporation or bylaws of KO Sub or KO;

(ii)       any contract or instrument to which KO Sub or KO is a party or by
which it or any of its assets is bound, or

(iii)     any law, decree, regulation or order of any governmental authority to
which KO Sub or KO or any of their respective assets is subject.

21.3.   Indemnification.     (a) CCBCC Sub agrees to reimburse, defend,
indemnify and hold KO, KO Sub and the Partnership harmless from and against any
and all Losses suffered or incurred by KO, KO Sub or the Partnership or any of
their directors, officers or Affiliates arising out of or resulting from, or
with respect to:

(i)       any breach or inaccuracy of any representation or warranty of CCBCC
Sub, or any breach or noncompliance with any covenant or agreement of
Affiliated, Fayetteville, Palmetto or Ventures contained in this Agreement;

(ii)      except for the liabilities listed on Schedule 21.3(a) hereto which are
hereby assigned to and assumed by the Partnership, any liability or obligation
of any kind, whether accrued, contingent or otherwise, arising out of, resulting
from, or relating to the ownership of the CCBCC Contributed Assets or the
operation of the CCBCC Contributed Business prior to the date hereof; and

(iii)     any breach or inaccuracy of any representation or warranty of the
sellers of any part of the CCBCC Contributed Assets pursuant to any CCBCC Prior


-28-



--------------------------------------------------------------------------------

Purchase Agreement, regardless of whether CCBCC or CCBCC Sub has any knowledge
of such breach or inaccuracy.

(b)       KO Sub agrees to reimburse, defend, indemnify and hold CCBCC, CCBCC
Sub and the Partnership harmless from and against any Losses incurred by CCBCC,
CCBCC Sub or the Partnership and any of their directors, officers or Affiliates
arising out of or resulting from, or with respect to, any breach or inaccuracy
of any representation or warranty of KO Sub, or any breach or noncompliance with
any covenant or agreement of KO Sub contained in this Agreement.

(c)       KO Sub and CCBCC Sub agree to cause the Partnership to reimburse,
defend, indemnify and hold any seller of assets or stock under the Purchase
Agreements harmless from and against any Losses for which such seller is
indemnified under the applicable Purchase Agreement.

21.4    Limitations on Indemnification.

(a)       None of KO, KO Sub or the Partnership shall make any claim for
indemnification against CCBCC Sub with respect to New Losses unless the
aggregate amount for all claims with respect to New Losses would exceed, in the
aggregate, one percent (1%) of the Final Purchase Price for the CCBCC
Contributed Assets, and then only to the extent of such excess. In calculating
the amount of any claim hereunder, the amount of Loss for such claim shall be
calculated after giving effect to the reserves or accruals (if any) established
on the Closing Balance Sheet (if any) for the CCBCC Contributed Assets.

(b)       As used in this Agreement, a “New Loss” shall mean any Loss for which
the Partnership is indemnified by CCBCC Sub under Section 21.3(a)(i) or (ii),
but shall exclude any Loss for which the Partnership is indemnified under
Section 21.3(a)(iii).

(c)       The representations and warranties herein with respect to New Losses
shall survive for a period of one year following the Closing Date.

(d)       With respect to Losses other than New Losses, the liability of CCBCC,
CCBCC Sub, and any Affiliate of CCBCC under this Agreement to the Partnership
shall not exceed for any particular claim or in the aggregate the respective
amounts (if any) actually received by CCBCC and/or Sunbelt and their Affiliates
pursuant to any indemnification claim under the CCBCC Prior Purchase Agreements.
CCBCC Sub shall cause each of CCBCC and each of its Affiliates to use its good
faith efforts to enforce its rights of indemnification under the CCBCC Prior
Purchase Agreements.


-29-



--------------------------------------------------------------------------------

21.5    Mechanics of Indemnification.

(a)       In the event of any Loss, the Partners shall evaluate (in cooperation
with Sunbelt and CCBCC Sub) whether indemnification with respect to such Loss is
available under the CCBCC Prior Purchase Agreements. If the Partnership
determines that such indemnification may be available, the Partners shall cause
the Partnership to notify CCBCC and Sunbelt. The Partners shall use good faith
efforts to cause the Partnership to notify CCBCC and Sunbelt of any such Loss
within the period for which an indemnification claim can be made under the
appropriate CCBCC Prior Purchase Agreement. Upon the receipt of such notice,
CCBCC or Sunbelt shall promptly notify the sellers under the applicable CCBCC
Prior Purchase Agreement of the Loss or claim and shall make a claim of
indemnification with respect to such Loss or claim against the sellers under
such CCBCC Prior Purchase Agreement. Upon the request of either Partner, CCBCC
will negotiate with the sellers under such CCBCC Prior Purchase Agreement for
such indemnification, provided that both Partners shall have the right to
participate fully in such negotiations and provided further that CCBCC shall not
settle the claim without the approval of all the members of the Executive
Committee, which shall not be unreasonably delayed or withheld. If it is
necessary or appropriate, in the reasonable judgment of the Executive Committee,
for CCBCC or Sunbelt to bring an action against the sellers under such CCBCC
Prior Purchase Agreement to enforce the right to indemnification contained in
such CCBCC Prior Purchase Agreement, then CCBCC or Sunbelt, as the case may be,
shall institute such action as soon as practicable following any request of the
Executive Committee with counsel selected by CCBCC and approved by the Executive
Committee. Such counsel shall operate pursuant to the joint instructions of
CCBCC and the Executive Committee. The Partners will cause the Partnership to
reimburse, defend, indemnify and hold CCBCC and Sunbelt harmless from and
against any Losses or claims suffered by CCBCC or Sunbelt as a result of the
institution of such action, including the cost associated with any counterclaim.

(b)        Each Partner shall be notified of, and have the right to participate
in, any such action instituted by CCBCC or Sunbelt. The Partners will cause the
Partnership to pay the costs of CCBCC and Sunbelt in connection with any such
action promptly following receipt of invoices and other reasonable documentation
of such costs.

21.6    Method of Asserting Claims. All claims by the Partnership against CCBCC,
CCBCC Sub or Sunbelt for Losses shall be asserted and resolved as follows:

(a)       if the Partnership has a claim for Loss that does not involve a claim
or demand being asserted against or sought to be collected from the Partnership
by a third party, the Partnership shall promptly notify CCBCC Sub of such claim
or demand, specifying the nature of such claim or demand and the


-30-



--------------------------------------------------------------------------------

amount or the estimated amount thereof (which estimate shall not be conclusive
of the final amount of such claim and demand) to the extent then feasible (the
“Claim Notice”). If CCBCC Sub does not notify the Partnership within 60 days
from the receipt of the Claim Notice that it disputes such claim, the amount of
such claim shall be conclusively deemed a Loss; and

(b)       nothing herein shall be deemed to prevent the Partnership from making
a claim for an indemnifiable Loss hereunder for potential or contingent claims
or demands provided the Claim Notice sets forth the specific basis for any such
potential or contingent claim or demand to the extent then feasible and the
Partnership has reasonable grounds to believe that such claim or demand may be
made.

21.7    Conditions of Indemnification with Respect to Third Party Claims. The
obligations and liabilities of CCBCC Sub with respect to Third Party claims
against the Partnership which are subject to indemnification hereunder shall be
subject to the following terms and conditions:

(a)       The Partnership will give CCBCC Sub prompt notice of such claim, and
CCBCC Sub, or an Affiliate of CCBCC, as the case may be, will assume the defense
thereof by representatives chosen by it, provided, however, that the Partnership
or any Partner shall be entitled to participate in the defense of such claim and
to employ counsel at its own expense to assist in the handling of such claim;

(b)       if CCBCC Sub, within a reasonable time after notice of any such claim,
fails to assume the defense thereof, the Partnership shall (upon further notice
to CCBCC Sub) have the right to undertake the defense, compromise or settlement
or such claim on behalf of, for the account and risk of, and at the expense of
CCBCC Sub, subject to the right of CCBCC Sub to assume the defense of such claim
at any time prior to the settlement, compromise or final determination thereof;
and

(c)       The Partnership shall provide CCBCC Sub with such assistance (without
charge) as may reasonably be requested by CCBCC Sub or such Affiliate of CCBCC
in connection with any indemnification or defense provided for herein,
including, with limitation, providing the indemnifying party with such
information, documents and records and reasonable access to the services of and
consultations with such personnel of the Partnership as the indemnifying party
shall deem necessary (provided that such access shall not unreasonably interfere
with the performance of the duties performed by or responsibilities of such
personnel).

Section 22.    Confidentiality.

22.1.   Confidentiality. The Partners acknowledge that each of them may be
required to disclose Confidential Information to


-31-



--------------------------------------------------------------------------------

governmental agencies or authorities by law, upon the advice of counsel, and
each shall endeavor to limit disclosure to that purpose. Each Partner will give
the other prior written notice of any disclosure pursuant to this paragraph,
which notice shall specify the substance of any such disclosure.

22.2    Identification. Each party hereto will take appropriate steps to enable
the other party hereto to identify the information that should be protected as
Confidential Information. Accordingly, each party shall legend or otherwise
designate as proprietary any material furnished to the other party if any
Confidential Information is included. In addition, any information involving
Confidential Information that is imparted orally shall be identified as
proprietary.

22.3    Acknowledgment of Confidential Information. Each party receiving
Confidential Information (the “Receiving Party”) recognizes and acknowledges (a)
that Confidential Information of the other party may be commercially valuable
proprietary products of such party, the design and development of which may have
involved the expenditure of substantial amounts of money and the use of skilled
development experts over a long period of time and which afford such party a
commercial advantage over its competitors; (b) that the loss of this competitive
advantage due to unauthorized disclosure or use of Confidential Information of
such party may cause great injury and harm to such party; and (c) that the
restrictions imposed upon the parties under this Agreement are necessary to
protect the secrecy of Confidential Information and to prevent the occurrence of
such injury and harm.

22.4    Nondisclosure. Each Receiving Party agrees that it will not, without the
prior written consent of the party from whom such Confidential Information was
obtained (the “Disclosing Party”), disclose, divulge or permit any unauthorized
person to obtain any Confidential Information disclosed by the Disclosing Party
(whether or not such Confidential Information is in written or tangible form)
for as long as the pertinent information or data remain Confidential
Information. The Receiving Party hereby agrees to indemnify and hold harmless
the Disclosing Party from and against any and all damage, loss, liability and
expense (including, without limitation, reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) arising from any such unauthorized
disclosure by the Receiving Party or its personnel. The Receiving Party agrees
that it will use any Confidential Information disclosed by the Disclosing Party
hereunder (whether or not such Confidential Information is in written or
tangible form) only for purposes of the business of the Partnership as
contemplated by the Partnership Agreement, for as long as the pertinent
information or data remain Confidential Information. The Receiving Party hereby
agrees to indemnify, defend and hold harmless the Disclosing Party from and
against any Loss arising from any such unauthorized disclosure by the Receiving
Party or its personnel.


-32-



--------------------------------------------------------------------------------

22.5    Security. To protect the Confidential Information of the parties, each
party shall adopt basic security measures of the kind commonly observed in
industries in the United States of America that rely extensively on proprietary
information. Security measures, to the extent appropriate, shall include
physical security measures, restrictions on access by unauthorized personnel,
use of confidentiality agreements with personnel, legending, systematic
segregation, and appropriate record retention systems.

22.6    Competitively Sensitive Information. Notwithstanding the foregoing, in
providing information hereunder, each party hereto will take care, and will
ensure that its respective representatives take care, to avoid the overbroad
disclosure of competitively sensitive financial, operating or similar data, if
any, as to which disclosure would have adverse consequences under applicable
laws, including federal and state antitrust laws. Appropriate procedures will be
followed by the Partnership and the Partners to limit the disclosure of
competitively sensitive data, if any.

22.7.   Obligations of Partnership. The Partners agree that the provisions of
this Section 22 shall apply to the Partnership and agree to cause the
Partnership to comply with the provisions of this Section 22.

Section 23.    Indemnification; Contribution.

23.1.   Limitation on Liability of Partners. Neither a Partner nor any
shareholder, officer, director, employee, agent or affiliate of such Partner
shall be liable or accountable in damages or otherwise to the Partnership or to
any other person for any error in judgment or any mistake of fact or law or for
anything that such Partner, shareholder, officer, director, employee, agent or
affiliate may do or refrain from doing hereafter, whether in its capacity as a
Partner, as a member of the Executive Committee or the Finance Committee or any
subcommittee thereof, as an officer of the Partnership or otherwise, for and on
behalf of the Partnership and in furtherance of the Partnership’s business,
except in the case of its or his willful misconduct or bad faith in performing
or failing to perform its or his duties hereunder.

23.2.   Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify each Partner and its shareholders, officers, directors,
employees, agents and affiliates from and against any and all Losses that may be
imposed upon, incurred by, or asserted against such Partner, shareholder,
officer, director, employee, agent or affiliate in any way relating to or
arising out of any action or inaction on the part of the Partnership or such
Partner, shareholder, officer, director, employee, agent or affiliate, whether
in its or his capacity as a Partner, as a member of the Executive


-33-



--------------------------------------------------------------------------------

Committee or the Finance Committee or any subcommittee thereof, as an officer of
the Partnership or otherwise, for and on behalf of the Partnership and in
furtherance of the Partnership’s business; provided, however, that such Partner,
shareholder, officer, director, employee, agent or affiliate reasonably believed
that its or his action or omission was in the best interests of the Partnership
and, in addition, with respect to any criminal action or proceeding, had no
reasonable cause to believe that its or his conduct was unlawful.

23.3.   Contribution. If any Partner is required to pay any liability or
obligation of the Partnership as a result of its status as a general partner of
the Partnership, the other Partner shall pay to such Partner upon demand an
amount equal to the other Partner’s pro rata share of such liability or
obligation based on the other Partner’s percentage Interest in the Partnership,
unless such liability or obligation was caused by the paying Partner acting in
breach of its obligations hereunder.

Section 24.    Dispute Resolution.

24.1.   Attempts to Resolve. All disputes and differences which may arise out of
or in connection with or with respect to this Agreement will be settled as far
as possible by means of negotiations between the members of the Executive
Committee. Any such dispute which cannot be resolved by the Executive Committee
after two meetings of the Executive Committee may be referred by any member of
the Executive Committee to KO’s Chief Executive Officer and CCBCC’s Chief
Executive Officer for resolution. If said senior executive officers of the
Partners are unable to resolve such matter within sixty (60) days of such
referral, then either party may submit the dispute to arbitration in accordance
with Section 24.2 of this Agreement for a binding resolution thereof.

24.2.   Arbitration. Except as provided in Section 24.5 hereof, any dispute,
controversy or claim arising out of or relating to this Agreement or the breach,
termination or validity thereof which cannot be resolved by the parties pursuant
to Section 24.1 hereof shall be settled by arbitration in accordance with the
Arbitration Rules of the American Arbitration Association in effect on the date
of this Agreement (the “Rules”) as modified in this Article. The arbitration
shall be held in Atlanta, Georgia.

There shall be three arbitrators of whom each party shall select one within 15
days following respondent’s receipt of claimant’s notice of arbitration and
statement of claim. The two party-appointed arbitrators shall select a third
arbitrator to serve as presiding arbitrator within 15 days of the appointment of
the second arbitrator; provided, however, that in no event shall such
arbitrators be residents of or maintain a place of business in the Atlanta,
Georgia, Charlotte, North


-34-



--------------------------------------------------------------------------------

Carolina or Chattanooga, Tennessee Standard Metropolitan Statistical Areas. The
appointing authority shall be the Atlanta Office of the American Arbitration
Association.

24.3    Claims and Judgment. Within 20 days of the respondent’s receipt of the
claimant’s notice of arbitration and statement of claim, the respondent shall
serve the claimant with its statement of defense and any counterclaims. Within
20 days of claimant’s receipt of the respondent’s statement of defense and
counterclaims, the claimant shall serve its statement of defense to any
counterclaims or set-offs asserted by the respondent. The tribunal shall permit
and facilitate such prehearing discovery and exchange of documents and
information to which the parties in writing agree or which it determines is
relevant to the dispute between the parties as is appropriate taking into
account the needs of the parties and the desirability of making discovery
expeditious and cost-effective. All discovery shall be completed within 45 days
from the date on which the respondent communicates its statement of defense and
counterclaims, if any, to the claimant. The hearing shall be held no later than
90 days following the selection of the presiding arbitrator. Any arbitration
award shall be rendered in U.S. dollars, with appropriate interest as determined
by the tribunal. Judgment on any award shall be entered in any court having
jurisdiction thereof.

24.4.   Submission to Jurisdiction. For purposes of disputes arising under this
Agreement, the parties hereto submit themselves to the jurisdiction of the state
and federal courts located in Atlanta, Georgia or Charlotte, North Carolina with
respect to the enforcement of any arbitration award, provided however, that
nothing contained herein shall be deemed a waiver by either party of any right
it may have to (i) remove a cause of action brought in state court to a federal
court or (ii) petition a court for a change of venue to or from Atlanta, Georgia
or Charlotte, North Carolina. Each of the parties hereby consents to the service
of process by registered mail at its address set forth below and agrees that its
submission to jurisdiction and its consent to service of process by mail is made
for the express benefit of the other party. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1-16, 201-208.

24.5.   Right to Additional Remedies. Notwithstanding anything to the contrary
in this Article, in the event any intellectual property (including Confidential
Information) is used in violation of the terms of this Agreement, each party
shall be entitled, in addition to the remedy of arbitration set forth herein, to
apply immediately to any court of competent jurisdiction for immediate
injunctive relief. Each party hereby submits itself to the jurisdiction of the
state and federal courts located in Atlanta, Georgia for any such relief or for
the enforcement of any arbitration award against such party.


-35-



--------------------------------------------------------------------------------

Section 25.    Miscellaneous.

25.1.   Further Assurances. Each Partner and the Partnership will execute and
deliver all such other and additional instruments and documents and do all such
other acts and things as may be necessary to more fully effectuate this
Agreement and to carry on the business of the Partnership.

25.2.   Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other Person shall be in writing and
delivered personally or by mail or any express mail service to the addresses set
forth below.

(a)   If to KO Sub:

The Coca-Cola Company
One Coca-Cola Plaza
Atlanta, Georgia 30313
Attention: Chief Financial Officer
Telecopy No.: (404) 676-6275

with a copy to:

The Coca-Cola Company
One Coca-Cola Plaza
Atlanta, Georgia 30313
Attention: General Counsel
Telecopy No.: (404) 676-6209

(b)   If to Affiliated, Fayetteville, Palmetto
or Ventures:

Coca-Cola Bottling Co. Consolidated
1900 Rexford Road
Charlotte, North Carolina 28211
Attention: Chief Financial Officer
Telecopy No.: (704) 551-4451

with a copy to:

Witt, Gaither & Whitaker
1100 American National Bank Building
Chattanooga, Tennessee 37402
Attention: Ralph M. Killebrew, Jr., Esq.
Telecopy No.: (615) 266-4138

or to such other address or number for a party as shall be specified by like
notice. The parties shall use reasonable efforts to cause all notices to also be
sent by telecopy transmission to the telecopy numbers set forth above or such
other numbers as shall be given by notice to the other parties hereto. Any
notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to


-36-



--------------------------------------------------------------------------------

whom it is directed upon actual receipt by such party or its agent. Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the party to which it is
addressed at the close business, local time of the recipient, on the fourth
Business Day after the day it is so placed in the mail or, if earlier, the time
of actual receipt.

25.3.   Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience and in no way define, limit,
construe or otherwise describe the scope or intent of the sections of this
Agreement.

25.4.   Bindinq Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the Partners and their successors and permitted assigns.
Except as provided in Section 16, no Partner shall assign or transfer any right
or obligation hereunder whether by operation of law or otherwise without the
prior written consent of the other Partners. Any such attempted assignment or
transfer in violation of this Section 25.4 shall be void and without legal
effect. Notwithstanding the foregoing, KO Sub shall have the right to assign all
or any of its rights and obligations hereunder to any wholly owned subsidiary of
KO, and CCBCC Sub shall have the right to assign all or any of its rights and
obligations hereunder to any wholly owned subsidiary of CCBCC, in each case as
provided in Section 16.3.

25.5    Entire Agreement, No License, Amendments.

(a)       This Agreement, together with the Exhibits hereto and the DAA
Agreement, constitutes the entire understanding of the Partners with respect to
the subject matter hereof and supersedes all prior negotiations and
understandings between them, whether written or oral; provided, however, that
nothing contained in this Agreement affects, supersedes or amends the Bottling
Agreements with KO or any other agreement with KO executed or delivered in
connection herewith.

(b)       Nothing contained herein shall be deemed or construed to create an
express or implied grant or right of license by KO in favor of the Partnership
or CCBCC.

(c)       No amendment to this Agreement shall be effective unless it is in
writing and executed by the Partners.

25.6.   Severability. If any one or more provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired; provided, however, that in such case the Partners agree
to use their best efforts to achieve the purpose of the invalid provision by a
new legally valid provision.


-37-



--------------------------------------------------------------------------------

25.7.   No Waiver. No failure or delay on the part of any Partner in the
exercise of any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right. All rights and remedies under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

25.8.   Necessary Measures. The Partners shall in a timely manner and as
required from time to time take all such actions as may be necessary or
appropriate to cause the Partnership to implement the transactions contemplated
by this Agreement and to ensure that the Partnership takes all such actions as
may be necessary to give full effect to the provisions of this Agreement, to
cause the Partnership to comply with applicable law, and to abstain from taking
any actions which would contravene the intent of the provisions of this
Agreement.

25.9.   Counterparts. This Agreement may be executed in counterparts.

25.10. Waiver of Partition. The Partners hereby irrevocably waive during the
term of this Agreement any right to maintain any action for partition with
respect to any property now or hereafter subject to this Agreement.

25.11. Governinq Law; Construction. This Agreement shall be construed in
accordance with and governed by the laws of, the State of Delaware, without
giving effect to the principles of conflicts of law thereof. No provision of
this Agreement or any related document shall be construed against or interpreted
to the disadvantage of any party hereto by any court or any governmental or
judicial authority by reason of such party’s having or being deemed to have
structured or drafted such provision.

25.12. Public Announcements. The Partners agree that they will not, and will
cause the Partnership not to, make any public announcement about the
transactions contemplated by this Agreement unless and until both parties agree
to the content and manner of dissemination of such public announcement. If
counsel for either party advises such party that disclosure is required under
applicable securities laws or rules of any stock exchange or by any court with
the required jurisdiction, then such other party shall promptly notify the other
in order to permit the other to obtain an appropriate protective order or to
otherwise limit disclosure. Any disclosure made pursuant to the preceding
sentence shall be limited to the specific disclosure required by applicable laws
and rules. Any party making disclosure hereunder shall also provide a copy of
such disclosure to the other party.

25.13. Third Party Beneficiaries. No provision of this Agreement shall be
construed to create any rights or benefits in any person, other than the
Partners, and their respective successors and assigns, except as provided in
Section 21 hereof.


-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Partnership Agreement
as of the date and year first written above.

 

 

 

CAROLINA COCA-COLA BOTTLING
INVESTMENTS, INC.





 

By: 


/s/ TIMOTHY J. DOYLE

 

 

 

--------------------------------------------------------------------------------

 

 

 

Timothy J. Doyle, Vice President

 

 


COCA-COLA VENTURES, INC.





 

By: 


/s/ DAVID V. SINGER

 

 

 

--------------------------------------------------------------------------------

 

 

 

David V. Singer, Vice President

 

 


COCA-COLA BOTTLING CO. AFFILIATED, INC.





 

By: 


/s/ DAVID V. SINGER

 

 

 

--------------------------------------------------------------------------------

 

 

 

David V. Singer, Vice President

 

 


FAYETTEVILLE COCA-COLA BOTTLING
COMPANY





 

By: 


/s/ DAVID V. SINGER

 

 

 

--------------------------------------------------------------------------------

 

 

 

David V. Singer, Vice President

 

 


PALMETTO BOTTLING COMPANY





 

By: 


/s/ DAVID V. SINGER

 

 

 

--------------------------------------------------------------------------------

 

 

 

David V. Singer, Vice President


-39-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

NOT FILED WITH THIS REPORT

 

Exhibit 11.1(d)

 

- Executive Committee Actions

 

 

 

Exhibit 11.5(a)

 

- 1993 Annual Business Plan

 

 

 

Schedule 7.1(b)-1

 

- Palmetto Contributed Assets

 

 

 

Schedule 7.1(b)-2

 

- Affiliated Contributed Assets

 

 

 

Schedule 7.1(b)-3

 

- Fayetteville Contributed Assets

 

 

 

Schedule 21.1(c)

 

- Violations of Contracts, etc.

 

 

 

Schedule 21.1(e)

 

- Assigned Contracts

 

 

 

Schedule 21.1(f)

 

- Actions under CCBCC Prior Purchase Agreements

 

 

 

Schedule 21.1(g)

 

- Bringdown of CCBCC Prior Purchase Agreements

 

 

 

Schedule 21.1(h)

 

- Actions Since December 19, 1991

 

 

 

Schedule 21.3(a)

 

- Assumed Liabilities



 


 